By the Chancellor.
I entertain no doubt of the true construction of the statute. After demurrer overruled, the defendant cannot under a general order to answer, file a plea. If it be essential to the defendant’s rights that a plea should be interposed after a demurrer has been overruled, the defendant should obtain a special order for that purpose; But as the practice appears not to have been well settled, and as the defendant’s solicitor may have acted under an erroneous impression respecting it, I shall allow the defendant the usual time to answer. Let the plea be stricken .out, and the defendant answer in forty days.
Order accordingly.